Citation Nr: 1134669	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-26 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected low back strain with osteopenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968 and from November 1982 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision, issued in March 2006, in which the RO assigned a 20 percent evaluation for the Veteran's service-connected chronic low back strain with osteopenia.

This claim was previously before the Board in September 2009 and June 2010 and was remanded for further development.


FINDING OF FACT

The Veteran's low back disability has been manifested by forward flexion of no less than 75 degrees and combined range of motion of the thoracolumbar spine of no less than 150 degrees; there is no evidence of intervertebral disc syndrome, associated neurological deficit or ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low back strain with osteopenia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951, 4.1-4.10, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively in letters dated in February 2005, April 2006, and July 2006, the Veteran was notified of the evidence necessary to substantiate a claim for an increased rating, and met all of the requirements of Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) including informing the Veteran to provide any evidence in his possession that pertains to the claim, consistent with the law in effect at that time.  The letters noted above notified the Veteran how a disability rating and an effective date for the award of benefits is assigned and complied with the notice requirements in Dingess.  

After the Veteran and his representative were afforded an opportunity to respond to the notice identified above, the June 2011 supplemental statement of the case reflects readjudication of the claim on appeal.  Hence, while some of the notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's post-service VA treatment records as well as reports from VA examinations have been associated with the claims file.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II.  Analysis

The Veteran filed a claim for increase in November 2004.  The Board notes that the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case there is no medical evidence pertaining to the Veteran's increased rating claim in the year prior to the claim being filed.  

This is particularly relevant because effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine, including IVDS.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new Diagnostic Codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  Given that the Veteran's claim for an increased rating was initiated after September 26, 2003 (and there is no medical evidence pertaining to the claim prior to November 2004), the Board will only consider the revised criteria, effective September 26, 2003, when evaluating the Veteran's spine disability.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's low back strain with osteopenia has been rated as 20 percent disabling under Diagnostic Code 5237.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2011).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

A February 2005 VA treatment record shows that the Veteran was noted to have chronic degenerative joint disease with low back pain.  The Veteran was avoiding medications but the YMCA exercise program and swimming has been helping the Veteran.  

A September 2005 VA examination report shows that the Veteran complained of pain and stiffness.  The Veteran complained of almost constant mid to lower vertebral as well as paravertebral  "aching" discomfort with periodic flare-ups.  

Upon physical examination, the Veteran had forward flexion from zero to 75 degrees, extension from zero to 15 degrees, left lateral flexion from zero to 15 degrees, and right lateral rotation from zero to 15 degrees.  Repeated flexion and extension in all planes was painful throughout all aspects of range of motion as evidenced by vocalization of pain and expressed fatigability.  The Veteran had a definite lack of endurance following repetitive use and he was unable to have multiple repetitions.  Examination of the spine also revealed straightening of the lumbosacral curve.  There was no point tenderness and no apparent scoliosis.  Sensory examination was without deficit.  Motor examination bilaterally equal and normal.  Deep tendon reflexes equal and normal bilaterally.  The Veteran was diagnosed with chronic low back strain and osteopenia.  The duration of incapacitating episodes was noted to be several hours to several days.  

A February 2007 VA treatment record shows that the Veteran complained of low back pain.  The Veteran stated that he notices more pain when he is sitting down at his work, but the Veteran has not been taking anything.  The Veteran denied any fevers, chills, fatigue, lethargy, hematuria, melena, dysuria, any weakness or numbness.  On a scale from 1 to 10 the Veteran rated his pain as a 2.  

A July 2010 letter from the Veteran's private doctor shows that the Veteran has had complaints of ongoing mid-lower back pain.  He has experienced chronic discomfort across the musculature of this area for more than 20-25 years.  The condition is aggravated by prolonged sitting or standing.  His lumbarsacral spine physically has flexion of 75 degrees and extends 30 degrees, rotates 60 degrees bilaterally, lateral flexion is 30 degrees bilateral, with normal reflexes.  The Veteran has been diagnosed with chronic low back syndrome.  

A July 2010 VA examination report shows that the Veteran denied any incapacitating episodes of spine disease.  Upon physical examination, the Veteran had normal posture and symmetry in appearance.  There was no spasm, atrophy, or guarding of the thoracolumbar sacrospinalis noted.  There was no pain with motion noted.  However, there was tenderness on the left side but it was not severe enough to be responsible for abnormal gait or spine contour.  The Veteran flexion from zero to 80 degrees, extension from zero to 30 degrees, left lateral flexion from zero to 30 degrees, left lateral rotation from zero to 25 degrees, right lateral flexion from zero to 30 degrees and right lateral rotation from zero to 25 degrees.  There was objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion.  However, there was no additional loss of limitation of motion upon repetition.  

A May 2011 VA examination report shows that the Veteran denied any incapacitating episodes in the last 12 months.  He reported using Motrin on an as needed basis for his low back and estimated using it four to five times in the last year.  He denied flare-ups or systemic symptoms.  He does not use a back brace or walker but states that he does have a cane which he uses only if he expects to be out and about on his feet for a prolonged period of time.  

Upon physical examination, there was normal symmetry and there was no spinal tenderness over the soft tissues.  There was no spasm in the soft tissues.  Range of motion of the lumbar spine was 75 degrees of flexion, 20 degrees extension, 25 degrees of right and 30 degrees of left lateral flexion, and 50 degrees of rotation in each direction.  He complained of low back discomfort with the lateral movements, both left and right, but not with rotation, flexion, or extension.  No change with repetitive examination.  

X-rays of the lumbar spine revealed a straightening of the normal lumbar lordosis.  There was mild narrowing of the intervertebral disc space L5-S1 with osteophytic lipping and bridging seen at L5-S1.  The vertebral bodies were of normal height.  The rest of the intervertebral disc spaces were maintained.  The pedicles were intact and there was no evidence to suggest spondylolisthesis.  There was osteopenia.  The impression noted was mild narrowing of the intervertebral disc space of L5-S1, degenerative joint disease at L5-S1 and osteopenia.  

The examiner diagnosed the Veteran with chronic lumbar strain and stated that his back condition does affect his present employment in the sense that he only works certain jobs as a security guard that involve minimal walking and predominantly sitting.  Therefore, he does not work the shifts that are more walking the premises.  

As noted above, in order for the Veteran to receive a higher rating for his service-connected low back disability, there must be evidence of flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A review of the three VA examination reports and VA treatment records as well as a statement from the Veteran's private physician show that at no time during the appeal period has the Veteran's spine disability more closely approximated a higher rating than the 20 percent rating currently assigned. 

Although the September 2005 VA examiner noted a definite lack of endurance following repetitive use and that the Veteran was unable to have multiple repetitions; the Board finds that forward flexion of 75 significantly exceeds the 60 degrees required for even the Veteran's current 20 percent rating.  On VA examination in July 2010 and May 2011, the examiners noted that there was no additional pain and range of motion remained the same after three repetitions.  Therefore, a higher rating would not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

Furthermore, on examination in September 2005, July 2010, and May 2011, the Veteran's gait was normal.  No neurological deficits were noted; and there were no complaints or indications of muscle spasm or abnormal spinal contour.  There is no other medical evidence of record, VA or private, showing that the requirements for a higher rating were met or approximated.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria.  On examination in September 2005, July 2010, and May 2011 the Veteran indicated that he performs his activities of daily living. The May 2011 VA examiner opined that the Veteran's back condition does affect his present employment in the sense that he only works certain jobs as a security guard that involve minimal walking and predominantly sitting.  Therefore, he does not work the shifts that are more walking the premises.  Thus, there is no evidence of marked interference with employment as the Veteran is presently employed and able to function occupationally.  In addition, the Veteran has not been hospitalized due to his low back disability.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected low back strain with osteopenia is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


